DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Nillius (DE 10 2015 005 374 A1).  Hayashi et al. shows the use of a seat pan (SC) and seat back (SB) having a fastener (3) attached thereto along with a strip-shaped cover (2) having one end non-detachably arranged on a first (top) side of the fastener and second end detachably attached to a second (bottom) side of the fastener (Fig. 6).  Hayashi further shows the strip-shaped cover attached to backboard (B) of the seat back (Figs 6-7) via hollow body support body (1).  Consequently, the strip-shaped cover is held in “position” when exposing the fastener as a result of this connection to the backboard of the seat back.  The strip-shaped cover is allowed to be warped backwards about that secured position to backboard via the hollow support member.  Regarding claims 15-18 and 21-23, the first end is rotatably attached to the seat back while the second end is firmly clampable in a groove (10E) on the second side via a hook and loop fastener and slot that is formed on the seat back (the area between the seat pan and wall (1E-b).  The strip cover has a reinforcement element comprising a (flexible) plastic plate (21) which has a dimension greater than an opening (10A) for reaching the fastener and a surface made from the same material as the seat pan or seat back.    Regarding claim 19, Hayashi et al. has disclosed that the fastener is in compliance with ISO standards (see col. 5, line 38).  Hayashi et al. shows all the teachings of the claimed invention except the use of a strip-shaped cover that has a surface made of the same material as a surface of the seat pan and/or seat back.  Nillius shows the conventional use of a strip-shaped cover (12) that has a surface that is made of the same material as a surface for the seat pan and/or seat back (see para [0050]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cover of Hayashi et al. with the teachings of Nillius in order to allow for comfort and aesthetic appeal when the fastener is not in use.  
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.  Applicant is directed to the above rejection in regards to the argument that “Hayashi…do not disclose or suggest at least the folloing features in amendment claim 11” , as Hayashi “indirectly” teaches the strip-shaped cover being held in position for exposing the fastener via interaction (indirectly secured thereto at a first end) with the seat back.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
August 27, 2022